Citation Nr: 1100236	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-25 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION


The Veteran served on active duty from December 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, that denied 
service connection for bilateral hearing loss.  

In her March 2007 notice of disagreement the Veteran requested 
that she be afforded the opportunity to testify before the RO at 
a DRO (Decision Review Officer) hearing.  A DRO hearing was 
scheduled for October 2007 and the Veteran was provided notice of 
this hearing in August 2007.  However, the Veteran failed to 
report to the scheduled hearing and failed to explain her 
absence.  Therefore, the RO hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(d) (2010)

The Board notes that while the RO included the issue of 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for bilateral hearing loss in February and 
June 2008 supplemental statements of the case (SSOC), 
pursuant to 38 C.F.R. § 19.31, the RO is precluded from 
announcing initial decisions in an SSOC.  As such, the 
issue of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for bilateral hearing loss has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the claims file shows that the Veteran has been 
diagnosed with bilateral hearing loss since at least May 1999.  
It is also possible that the Veteran has experienced bilateral 
hearing loss since she was a child.  Significantly, a May 1999 VA 
audiological examination report shows a diagnosis of ongoing 
progressive chronic hearing loss since the Veteran was a child.  
However, service treatment records are negative for a diagnosis 
of bilateral hearing loss.  Upon enlistment examination in 
December 1970, the Veteran was afforded two separate audiological 
evaluations.  The first evaluation reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
15 dB
15 dB
30 dB
45 dB
Left Ear
15 dB
10 dB
10 dB
25 dB
35 dB

The second (recheck) evaluation reported the following:  

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
15 dB
10 dB
10 dB
25 dB
35 dB
Left Ear
15 dB
15 dB
15 dB
30 dB
30 dB

The Veteran's "PULHES" profile at entrance in December 1970 was 
1/4 in physical capacity and stamina, upper extremities, lower 
extremities, hearing and ears, eyes and psychiatric condition.  
See Odiorne v. Principi, 3 Vet. App. 456 (1992); (observing that 
the "PULHES" profile reflects the overall physical and 
psychiatric condition of the Veteran on a scale of 1 (high level 
of fitness) to 4 (a medical condition or physical defect which is 
below the level of medical fitness for retention in the military 
service).  Furthermore, in a December 1970 "Report of Medical 
History" the Veteran denied hearing loss.

Upon separation examination in November 1971 audiological 
findings were as follows:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right 
Ear
5 dB
10 dB
10 dB

15 dB
Left Ear
10 dB
5 dB
10 dB

10 dB

The Veteran's "PULHES" profile at separation in November 1971 
was 1/4 in hearing and ears.  However, in a November 1971 
"Report of Medical History" the Veteran responded "yes" when 
questioned regarding complaints of hearing loss.  

In April 1987 the Veteran submitted a claim for VA benefits, 
stating that she was recently diagnosed with severe hearing loss.  
As above, the Veteran was afforded a VA audiological examination 
in May 1999 which showed a diagnosis of bilateral hearing loss 
and noted that the hearing loss had been present since the 
Veteran was a child, secondary to her being born with a cleft 
palate and having several ear infections throughout childhood.

In March 2006 the Veteran submitted the current claim, arguing 
that her current bilateral hearing loss pre-existed military 
service and was also aggravated by her military service.  

She was afforded a VA audiological examination in July 2006.  At 
that time the examiner noted that the Veteran denied noise 
exposure while in the military or subsequent to service.  Rather, 
the Veteran reported having problems with her hearing "since 
birth."  The Veteran reported that she was born with a cleft 
palate that was repaired at six months of age.  According to the 
examiner, chronic hearing loss and infection are associated with 
cleft palates.  The Veteran reported to having multiple 
infections and that her "eardrum on the right had been ruptured 
and she was missing 2 bones in there."  

Upon review of the claims file, the July 2006 VA examiner 
indicated that the Veteran's reported pre-existing hearing loss 
was questionable since she was afforded two hearing evaluations 
prior to service and results improved by 5 to 10 dB at the second 
evaluation.  According to the examiner, the Veteran's pre-service 
hearing tests may have been performed in a noisy environment.  
Since the Veteran's hearing was within normal limits at 
separation, it was the opinion of the examiner that the Veteran's 
hearing was not affected by military service or noise exposure.  

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

When no preexisting condition is noted upon entry into service, 
the veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption of 
soundness.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
Rebutting the presumption of soundness requires that VA show by 
clear and unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the preexisting disability 
was not aggravated during service. 

In the present case, the only evidence of any pre-service hearing 
loss is the Veteran's own statements regarding hearing loss since 
childhood.  Furthermore, the July 2006 VA examiner indicated that 
the Veteran's reported preexisting hearing loss was 
"questionable." As such, the record does not contain clear and 
unmistakable evidence of a preexisting bilateral hearing loss.  
Hence, the Veteran was in sound physical condition at entrance 
into service.  

As above, the July 2006 VA examiner diagnosed the Veteran with 
bilateral hearing loss, noted that the Veteran's hearing was 
normal upon separation, and thus opined that the Veteran's 
current hearing loss was not related to her military service.  
That examination is inadequate because the opinion is based on an 
inaccurate premise.  38 C.F.R. § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation from 
service.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, 
the Board finds that the July 2006 VA examiner should be given 
the opportunity to supplement her report and provide an opinion 
as to whether the Veteran's current bilateral hearing loss is 
related to her military service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1. Afford the July 2006 VA examiner the 
opportunity to supplement her report.  The 
examiner should opine as to whether it is at 
least as likely as not that the Veteran's 
bilateral hearing loss is related to her 
military service.  The examiner is notified 
that service connection for hearing loss is 
not precluded where hearing was within normal 
limits at separation.  38 C.F.R. § 3.385.   

Complete rationale for any opinion expressed 
should be provided.  

If the July 2006 VA examiner is unavailable 
or determines that another examination is 
needed, the AMC/RO should schedule the 
Veteran for a new VA examination and direct 
the new examiner to give his or her opinion 
regarding the above question. 

2.  After the development requested 
above has been completed to the extent 
possible, readjudicate the Veteran's 
claim.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and her representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









                                                                       
(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

